DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (EP 0 789 087 A1). 
In regard to claim 1, Tamaki et al. (EP ‘087) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and page 5). 
Element
Instant Claim 
(weight percent)
Tamaki et al. (EP ‘087)
(weight percent)
Overlap
Co
5 – 10 
less than 9
5 – less than 9
Cr
7 – 12 
1.5 – 16 
7 – 12 
Al
4.2 – 6 
4.5 – 6.5 
4.5 – 6 
Ti
0 – 3.5 
less than 0.5
0 – less than 0.5
Nb
2.5 – 4.5 
0 – 4 
2.5 – 4 
W
4 – 8 
2 – 12 
4 – 8 
Mo
0.5 – 2.5 
0 – 6 
0.5 – 2.5 
C
0 – 0.15 
0.05 – less than 0.1
0.05 – less than 0.1
Hf
0 – 0.2 
0.01 – less than 0.5
0.01 – 0.2 
Element
Instant Claim 
(weight percent)
Tamaki et al. (EP ‘087)
(weight percent)
Overlap
B
0 – 0.02 
0.015 – 0.04 
0.015 – 0.02 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron for the nickel base superalloys disclosed by Tamaki et al. (EP ‘087) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron from the amounts disclosed by Tamaki et al. (EP ‘087) because Tamaki et al. (EP ‘087) discloses the same utility throughout the disclosed ranges. 
In regard to claim 4, Tamaki et al. (EP ‘087) discloses a solution fraction of 0 to 65.7 volume percent and thus the solvent fraction (γ’ fraction) would range for 34.3 volume percent to 100% (Table 4). 
With respect to the recitation “wherein the gamma prime (γ’) solvus temperature of the composition is in a range between about 2050⁰F and about 2250⁰F” (about 1093 to 1232⁰C) in claim 5, Tamaki et al. (EP ‘087) discloses a substantially similar composition. Therefore, a substantially similar gamma prime (γ’) solvus temperature would be expected. MPEP 2112.01 I. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mourer et al. (US 2018/0223395). 
In regard to claim 1, Mourer et al. (‘395) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and [0008]). 


Element
Instant Claim 
(weight percent)
Mourer et al. (‘395)
(weight percent)
Overlap
Co
5 – 10
about 10 – about 22 
about 10/10
Cr
7 – 12 
about 9 – about 14
about 9 – 12  
Al
4.2 – 6 
 about 2 – about 6
4.2 – 6 
Ti
0 – 3.5 
about 2 – about 6
about 2 – 3.5 
Nb
2.5 – 4.5 
0 – about 3.5
2.5 – about 3.5
W
4 – 8 
about 1.5 – about 6
4 – about 6
Mo
0.5 – 2.5 
about 1.5 – about 5.5 
about 1.5 – 2.5
C
0 – 0.15 
about 0.02 – about 0.1
about 0.02 – about 0.1
Hf
0 – 0.2 
about 0.01 – about 1
about 0.01 – 0.2
B
0 – 0.02 
about 0.01 – about 0.4
about 0.01 – 0.02
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron for the nickel base superalloys disclosed by Mourer et al. (‘395) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron from the amounts disclosed by Mourer et al. (‘395) because Mourer et al. (‘395) discloses the same utility throughout the disclosed ranges. 
Mouer et al. (‘395) also teaches a broader range of nickel superalloys as set forth below (Table 3, Broad). 
Element
Instant Claim 
(weight percent)
Mourer et al. (‘395)
(weight percent)
Overlap
Co
5 – 10
0 – about 21 
5 – 10 
Cr
7 – 12 
about 10 – about 30
about 10 – 12  
Al
4.2 – 6 
 0.1 – about 5
4.2 – about 5
Ti
0 – 3.5 
0.1 – about 10
0.1 – 3.5 
Nb
2.5 – 4.5 
0 – 5
2.5 – about 3.5
W
4 – 8 
0 – about 14
4 – 8
Mo
0.5 – 2.5 
0 – about 15 
0.5 – 2.5
C
0 – 0.15 
0 – about 0.35
0 – 0.15
Hf
0 – 0.2 
0 – about 0.01
0 – about 0.01
B
0 – 0.02 
0 – about 0.35
0 – 0.02
Ni
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron from the amounts disclosed by Mourer et al. (‘395) because Mourer et al. (‘395) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Mourer et al. (‘395) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract and page 5). 
Element
Instant Claim 
(weight percent)
Mourer et al. (‘395)
(weight percent)
Overlap
Co
7 – 8 
0 – about 21 
7 – 8 
Cr
9 – 11  
about 10 – about 30
about 10 – 11  
Al
5 – 5.5  
 0.1 – about 5
5/about 5 
Ti
0.75 – 1.5  
0.1 – about 10
0.75 – 1.5 
Nb
3 – 4  
0 – about 3.5
3 – about 3.5
W
5 – 7  
0 – about 14
5 – 7
Mo
1 – 2  
0 – about 15 
1 – 2 
C
0 – 0.10
0 – about 0.35
0 – 0.1 
Hf
0 – 0.2 
0 – about 0.01
0 – about 0.01
B
0 – 0.02 
0 – about 0.35
0 – 0.02
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron for the nickel base superalloys disclosed by Mourer et al. (‘395) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, aluminum, titanium, niobium, tungsten, molybdenum, carbon, hafnium and boron from the amounts disclosed by Mourer et al. (‘395) because Mourer et al. (‘395) discloses the same utility throughout the disclosed ranges. 

	In regard to claim 5, Mourer et al. (‘395) discloses a substantially similar composition. Therefore, a substantially similar gamma prime (γ’) solvus temperature would be expected. MPEP 2112.01 I.
	In regard to claim 6, Mourer et al. (‘395) discloses wherein the nickel base superalloy would be made out of powder [0022]. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the closest prior art to Tamaki et al. (EP ‘087) and Mourer et al. (‘395) fail to disclose the combination of titanium at 1.0 weight percent and hafnium at 0.15 weight percent for a nickel base superalloy as set forth in the claimed composition. Tamaki et al. (EP ‘087) discloses less than 0.5 weight percent titanium (too low) with 0.01 to less than 0.5 weight percent weight percent hafnium and Mourer et al. (‘395) discloses 0.1 to 10 weight percent titanium with up to 0.01 weight percent (too low). Therefore, the combination of claim 1 and claim 3 would distinguish from the prior art. 

Claims 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 7, the closest prior art to Tamaki et al. (EP ‘087) and Mourer et al. (‘395) fail to disclose the combination of titanium at 1.0 weight percent and hafnium at 0.15 weight percent as set forth in the claimed article comprising the nickel base superalloy composition. Tamaki et al. (EP ‘087) discloses less than 0.5 weight percent titanium (too low) with 0.01 to less than 0.5 weight percent weight percent hafnium and Mourer et al. (‘395) discloses 0.1 to 10 weight percent titanium with up to 0.01 weight percent (too low). Therefore, the article comprising the nickel base superalloy of claim 7 would be distinct from the prior art. 

Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 12, the closest prior art to Tamaki et al. (EP ‘087) and Mourer et al. (‘395) fail to disclose the combination of titanium at 1.0 weight percent and hafnium at 0.15 weight percent as set forth in the claimed gas turbine comprising a hot gas path component, the hot gas path component comprising the nickel base superalloy composition. Tamaki et al. (EP ‘087) discloses less than 0.5 weight percent titanium (too low) with 0.01 to less than 0.5 weight percent weight percent hafnium and Mourer et al. (‘395) discloses 0.1 to 10 weight percent titanium with up to 0.01 weight percent (too low). Therefore, the combination of claim 1 and claim 3 would distinguish from the prior art. Therefore, the gas turbine comprising a hot gas path component, the hot gas path component comprising the nickel base superalloy composition of claim 12 would be distinct from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759